MANDATE
                 Case
               Case    19-3522, DocumentDocument
                    1:08-cv-07253-GBD    132-1, 06/30/2021,
                                                  122 Filed3129245,
                                                            06/30/21Page1
                                                                     Pageof
                                                                          11of 1


                                                                                        1:08-cv-07253-GBD

                            UNITED STATES COURT OF APPEALS
                                       FOR THE
                                    SECOND CIRCUIT
             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
     Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
     9th day of June, two thousand twenty-one.

     Before:      Debra Ann Livingston,
                         Chief Judge,
                  Amalya L. Kearse,
                  Richard C. Wesley,
                         Circuit Judges.                                                       6/30/2021
     ____________________________________

      Chaim Kaplan, Rivka Kaplan, Brian Erdstein,       JUDGMENT
      Karene Erdstein, Ma'Ayan Erdstein, Chayim Kumer,
      Nechama Kumer, Laurie Rappepport, Margalit        Docket No. 19-3522
      Rappeport, Theodore (Ted) Greenberg, Moreen
      Greenberg, Jared Sauter, Dvora Chana Kaszemacher,
      Chaya Kaszemacher Alkareif, Avishai Reuvane,
      Elisheva Aron, Yair Mor, and Mikimi Steinberg,

                   Plaintiffs-Appellants,
      v.

      Lebanese Canadian Bank, SAL,

                Defendant-Appellee.
     ________________________________________

             The appeal in the above captioned case from a judgment of the United States District Court
     for the Southern District of New York was argued on the district court’s record and the parties’
     briefs. Upon consideration thereof,

             IT IS HEREBY ORDERED, ADJUDGED and DECREED that the district court’s judgment,
     to the extent it dismissed Plaintiffs’ JASTA aiding-and-abetting claims is VACATED, and the matter
     is REMANDED to the district court for further proceedings on those claims.

                                                             For the Court:
                                                             Catherine O’Hagan Wolfe,
                                                             Clerk of Court




MANDATE ISSUED ON 06/30/2021
